 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID A. LINN,                                       Case No. 1:18-cv-01128-DAD-EPG

12                   Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                          DISMISSAL OF ENTIRE ACTION
13   v.                                                   WITHOUT PREJUDICE

14
     MADERA COUNTY, et al.,                               (ECF No. 12)
15
                     Defendants.
16

17
          On January 29, 2019, Plaintiff, David A. Linn, filed a notice of voluntary dismissal of entire
18
     action. (ECF No. 12.) Defendants have not filed either an answer or a motion for summary
19
     judgment. Accordingly, in light of the notice, the case has ended and is dismissed without
20
     prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
21
     Cir. 1997). The Clerk of the Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:     January 30, 2019                             /s/
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
